Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 22 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13, 16, 22-24 and 26 are rejected under 35 U.S.C. 103 as obvious over U.S. Pat. Pub. No. 20170133998 to Hino in view of U.S. Pat. No. 10269735 to Shukla et al. (Shukla) and further in view of U.S. Pat. No. 9368720 to Moon et al. (Moon) and further in view of “DESIGN AND OPTIMIZATION OF INTERDIGITAL CAPACITOR” by Beeresha et al. (Beeresha).
Regarding Claim 1, Hino teaches radio frequency (RF) module comprising: 
an amplifier 3, an output of said amplifier providing RF signals at a desired frequency and at an undesired frequency (harmonics are inherent to all AC circuits, see previously attached document “Harmonics” for supporting evidence); 
11 coupled to said output of said amplifier of said RF module, said non-volatile tunable RF filter comprising: 
an adjustable capacitor comprising at least one non-volatile RF switch (see Figs. 4B-4C); 
said adjustable capacitor being adjusted when said at least one RF switch is in an ON state or in an OFF state (see Figs 4B and 4C showing a switches SW1 and SW2 coupling and decoupling capacitors, the switches are non-volatile since SW3 is explicitly shown as a volatile active device in Fig. 4D); 
said adjustable capacitor is adjusted such that said non-volatile tunable RF filter substantially rejects said undesired frequency and substantially passes said desired frequency [0033].
Hino does not explicitly teach that the capacitors are interdigitated, or that segments are engaged or disengaged by switching. 
However, in analogous art, Shukla shows in Fig. 3 an interdigitated variable capacitor structure where switches (transistors) engage and disengage various fingers in order to vary the capacitance (Cols. 7-8, lines 63-19).  It would have been obvious to the person of ordinary skill at the time of filing to modify Hino with the variable interdigitated capacitors of Shukla in order to provide an integrated variable reactance solution while reducing parasitic capacitance, cross talk, and other noise while maintaining a reduced circuit area, as taught by Shukla in the background.  Furthermore, each individual finger 138 of Shukla is an “individual digit” under broadest reasonable interpretation.  Shukla teaches in the quoted section that each individual finger may be engaged and disengaged via switches to accept current flow or not, thereby affecting the overall capacitance.
Hino and Shukla do not explicitly teach the switches are non-volatile PCM. However, in analogous art, Moon teaches in Figs. 4A-5 a non-volatile RF switch is a phase-change material (PCM) RF 40 and a heating element 44 transverse to said PCM, said heating element approximately defining an active segment of said PCM and passive-segments-of said PCM (see Fig. 5).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Moon in order to reduce parasitics, as taught by Moon throughout, and also to provide a non-volatile switching solution that eliminates the need for standby power.
Hino, Shukla and Moon do not explicitly teach that each individual digit of the IDC is controllable. However, Bereesha teaches throughout that the capacitance of an IDC depends upon several factors such as the number of digits, their length, the gap width between them, etc. It would have been obvious to the person of ordinary skill at the time of filing to modify Shukla, who switches pairs of digits to vary capacitance, to switch individual fingers to vary capacitance, in order to achieve finer granularity capacitance value and thereby finer granularity of bandpass tuning.

Regarding Claims 2-4, Hino, Shukla, Moon and Bereesha teach the RF module of claim 2, but do not explicitly teach that said fundamental frequency is between approximately 5.0 GHz and approximately 6.0 GHz, and said harmonic frequency is between approximately 10.0 GHz and approximately 12.0 GHz, or that non-volatile tunable RF filter substantially rejects said undesired frequency such that a power level at an output of said non-volatile tunable RF filter is less than or approximately equal to -42 dBm at approximately said undesired frequency.
However, Hino teaches that the reactance of a circuit, such as those in Figs. 4A, 4B may be varied to fit a particular fundamental frequency [0033]. Therefore reactance (which also determines the suppression of the stop band) is a result effective variable, optimization of which for a particular application is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 7, Hino, Shukla, Moon and Bereesha teach the RF module of claim 1, wherein an output of said non- volatile tunable RF filter is coupled to an antenna 6 in a consumer electronic device.

Regarding Claim 8, Hino, Shukla, Moon and Bereesha teach the RF module of claim 1, wherein said amplifier of said RF module is a power amplifier [0059] module in a consumer electronic device.

Regarding Claim 9, Hino, Shukla, Moon and Bereesha teach the RF module of claim 1, further comprising an adjustable inductor comprising at least another non-volatile RF switch (see figs. 5A, 5B for varying inductive reactance, [0048]).

Regarding Claim 10, Hino, Shukla, Moon and Bereesha teach the RF module of claim 1, wherein said heating element is transverse to said PCM such that the PCM contacts are situated on said passive segments of said PCM do not overlie the heating element (See fig. 5 of Moon).

Regarding Claim 11, Hino, Shukla, Moon and Bereesha teach the RF module of claim 1, wherein said at least one selectable segment comprises multiple selectable segments, said selectable segments being engaged or disengaged in said adjustable interdigitated capacitor by a plurality of non-violatile RF switches so as to adjust said interdigitated capacitor (see Fig. 3 and teaching of Shukla). 




Regarding Claim 12, Hino, Shukla, Moon and Bereesha teach a radio frequency (RF) module comprising: 
an amplifier, an output of said amplifier providing RF signals at a desired frequency and at an undesired frequency; 
a non-volatile tunable RF filter coupled to said output of said amplifier of said RF module, said non-volatile tunable RF filter comprising: 
an adjustable capacitor comprising at least one non-volatile RF switch; 
said adjustable capacitor having a factory setting corresponding to a factory-set state of said at least one non-volatile RF switch (the device inherently leaves the factory in some setting); 
said non-volatile tunable RF filter substantially rejecting said undesired frequency and substantially passing said desired frequency; 
and see above combination and teaching of Moon regarding the arrangement of the PCM switch and Shukla/ Bereesha regarding the variable interdigitated capacitor.  

Regarding Claim 13, see Claim 2 above.

Regarding Claim 16, Hino, Shukla, Moon and Bereesha teach the RF module of claim 12, further comprising an adjustable inductor comprising at least another non-volatile RF switch (see figs. 5A, 5B for varying inductive reactance, [0048]).



Regarding Claim 22, Hino, Shukla, Moon and Bereesha teach a radio frequency (RF) module comprising: 
a non-volatile tunable RF filter comprising an adjustable interdigitated capacitor having at least one non-volatile RF switch and at least one selectable segment; 
said adjustable interdigitated capacitor being adjusted when said at least one non-volatile RF switch is in an ON state or in an OFF state said at least one selectable segment being engaged or disengaged in said adjustable interdigitated capacitor by said at least one non-volatile RF switch so as to adjust said adjustable interdigitated capacitor; 
said adjustable interdigitated capacitor is adjusted such that said non-volatile tunable RF filter substantially rejects an undesired frequency and substantially passes a desired frequency; 
wherein said at least one non-volatile RF switch is a phase-change material (PCM) RF switch comprising a PCM and a heating element transverse to said PCM, said heating element approximately defining an active segment of said PCM and passive segments of said PCM. (see above rejections of Claims 1 and 12).

Regarding Claim 23, Hino, Shukla, Moon and Bereesha teach the RF module of claim 22, wherein said desired frequency is a fundamental frequency in a wireless communication standard and said undesired frequency is a harmonic frequency in said wireless communication standard (see above).

Regarding Claim 24, Hino, Shukla, Moon and Bereesha teach the RF module of claim 23, wherein said fundamental frequency is between approximately 5.0 GHz and approximately 6.0 GHz, and said harmonic frequency is between approximately 10.0 GHz and approximately 12.0 GHz (see above).

Regarding Claim 26, Hino, Shukla, Moon and Bereesha teach the RF module of claim 22, wherein said at least one selectable segment comprises multiple selectable segments that are engaged or disengaged by a plurality of non-volatile RF switches so as to adjust said adjustable interdigitated capacitor (see teaching of Shukla).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/EVREN SEVEN/  Primary Examiner, Art Unit 2812